Name: Commission Regulation (EC) No 2570/95 of 31 October 1995 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  agricultural structures and production;  agricultural policy;  marketing
 Date Published: nan

 No L 262/34 I ENH Official Journal of the European Communities 1 . 11 . 95 COMMISSION REGULATION (EC) No 2570/95 of 31 October 1995 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1994/95 marketing year in Council Regulation (EEC) No 21 59/92 Q and the amount withheld for measures to improve the quality of olive oil provided for in Council Regulation (EC) No 1 875/94 (8) must be taken into account ; Whereas in Spain and Portugal, the amount of the production aid is different from that in the other Member States ; whereas the amount of the advance in those two Member States must therefore be different ; whereas, on the basis of the data available, the estimated quantity and the abovementioned amount should be fixed at the levels given below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EC) No 636/95 (4), and in particular Article 17a (2) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EC) No 150/95 (6), and in particular Article 13 (1 ) thereof, Whereas Article 5 of Regulation No 136/66/EEC provides that the unit production aid must be reduced where the actual production in a given marketing year exceeds the guaranteed maximum quantity fixed for that marketing year ; whereas, however, producers whose average produc ­ tion does not amount to 500 kilograms of olive oil per marketing year are not affected by such a reduction ; Whereas Article 17a of Regulation (EEC) No 2261 /84 provides that in order to determine the unit amount of the production aid for olive oil that can be paid in advance, the estimated production for the marketing year concerned should be determined ; whereas that amount must be fixed at a level avoiding any risk of unwarranted payment to olive growers ; Whereas, in order to establish the estimated production, the Member States must forward to the Commission the data for the olive oil production estimates for each mar ­ keting year ; whereas the Commission may avail itself of other sources of information ; Whereas the amount of the advance withheld for the esta ­ blishment of the register of olive cultivation provided for Article 1 For the 1994/95 marketing year the estimated production shall be 1 408 023 tonnes, and the unit amount of the production aid that may be paid in advance shall be : (a) for quantities affected by an agricultural conversion rate applicable before 1 February 1995 :  ECU 85,34 per 100 kilograms for Spain and Portugal,  ECU 94,05 per 100 kilograms for the other Member States ; (b) for quantities affected by an agricultural conversion rate applicable from 1 February 1995 onwards :  ECU 103,05 per 100 kilograms for Spain and Portugal,  ECU 113,59 per 100 kilograms for the other Member States. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 349, 31 . 12. 1994, p. 105.M OJ No L 208 , 3 . 8 . 1984, p. 3. M OJ No L 67, 25. 3 . 1995, p. 1 . Xs) OJ No L 387, 31 . 12. 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 217, 31 . 7. 1992, p . 8 . 8) OJ No L 197, 30. 7. 1994, p . 14. 1 . 11 . 95 EN Official Journal of the European Communities No L 262/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels. 31 October 1995. For the Commission Franz FISCHLER Member of the Commission